Citation Nr: 1759432	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-22 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

Entitlement to an initial rating in excess of 50 percent for depressive disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1975 to January 1978.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2011 rating decision in which the RO granted the Veteran's claim for service connection for depressive disorder and assigned an initial rating of 10 percent, effective October 25, 2010 (the identified date of claim).  In May 2011, the Veteran filed a notice of disagreement (NOD) with the initial rating assigned.  

In November 2012, the Veteran and his representative had an informal conference with a decision review officer (DRO) at the RO, the report of which has been associated with the claims file.

During the pendency of the claim, in a June 2013 rating decision, the RO partially granted the Veteran's claim for a higher initial rating for his depressive disorder, awarding a 50 percent rating, effective October 25, 2010.  However, inasmuch as a higher rating for the Veteran's depressive disorder was available, and the Veteran was presumed to seek the maximum available benefit for a disability, this claim for a higher initial rating remained viable on appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Also in June 2013, the RO issued a statement of the case (SOC) as to the claim for a higher initial rating for depressive disorder, as well as for a claim for a higher rating for service-connected low back strain (which was denied in a May 2011 rating decision, and for which the Veteran filed a NOD in June 2011).  In August 2013, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) as to the higher initial rating claim for depressive disorder, only.  

In July 2017, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge at the Sacramento satellite office of the RO.  A transcript of the hearing has been associated with the claims file.

As for the matter of representation, the record reflects that the Veteran was previously represented by Oregon Department of Veterans Affairs, as reflected in a December 2008 VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative).  In November 2016, the Veteran executed a new VA Form 21-22 naming California Department of Veterans Affairs as his representative.  The Board has recognized the change in representation.  See 38 C.F.R. § 20.605 (2017).

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

As a final, preliminary matter, the Board acknowledges that, during the July 2017 Board hearing, the Veteran presented testimony on the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected depressive disorder and low back strain, and that the June 2013 SOC addressed the issue of entitlement to a TDIU as a component of each of the claims for higher ratings for depressive disorder and low back strain.  The Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a TDIU as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

However, in the instant case, the Veteran specifically asserted that a TDIU was warranted not only for his service-connected depressive disorder (the only higher rating claim currently on appeal), but for both his service-connected depressive disorder and low back strain (the rating for which is not currently on appeal).  In addition, a further review of the claims file reveals that the Veteran actually withdrew any claim for a TDIU in an August 2013 Statement in Support of Claim (VA Form 21-4138), which he filed simultaneously with his August 2013 VA Form 9.  Notably, in the August 2013 VA Form 9, the Veteran limited his appeal to the higher initial rating claim for depressive disorder, further indicating that he did not want to pursue a claim for higher rating for lumbar spine disability, or a  TDIU claim.  Thus, under these circumstances, the Board finds that a claim for a TDIU due to service-connected depressive disorder and low back strain is not now properly before the Board.  

However, to the extent that the Veteran and his representative are trying to pursue a new claim for TDIU due to service-connected depressive disorder and low back strain, the Board does not have jurisdiction over such claim, and it is thus referred to the AOJ for appropriate action, to include informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 19.9(b) (2017); see also 38 C.F.R. § 3.150(a) (2017) (providing for furnishing of appropriate application form upon request for VA benefits).  Cf. 79 Fed. Reg. 57,696 (Sept. 25, 2014) (effective March 24, 2015) (requiring that claims and notices of disagreement be filed on standard forms).


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

In connection with the claim on appeal, the Veteran was last afforded a VA mental disorders examination for evaluation of his depressive disorder in February 2013.  However, during the July 2017 Board hearing, the Veteran indicated that his depressive disorder had worsened in recent years.  In this regard, he explained that his depression was now to the point where he did not have a life and he just didn't feel like he had anything to step forward for.  He further stated, "I get up, I don't do anything."  

Given the possible worsening of the Veteran's service-connected depressive disorder, the Board finds that he should be afforded a new VA examination to obtain information as to the current severity of the disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of his claim for a higher initial rating.  See 38 C.F.R. § 3.655 (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran was receiving treatment from the VA Medical Center (VAMC) in Portland, Oregon, and that records from those facilities dated through February 2012 are associated with the file; however, more recent records may exist.  In addition, during the July 2017 Board hearing, the Veteran indicated that he moved to California in October 2016, and that he had been receiving treatment for his depressive disorder at the VAMC in Mather, California.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Portland VAMC and the Mather VAMC all pertinent, outstanding records of evaluation and/or treatment of the Veteran since February 2012 and October 2016, respectively, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2017) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C. § 5103(b)(1) (2012); but see 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.  The AOJ's adjudication of the claim should include consideration of whether "staged rating" of the Veteran's depressive disorder-assignment of different ratings for distinct periods of time, based on the facts found-is appropriate.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Portland VAMC and the Mather VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since February 2012 and October 2016, respectively.  Follow the procedures of 38 C.F.R. § 3.159 as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo a VA examination, for evaluation of his service-connected depressive disorder, by an appropriate mental health professional-preferably, a psychiatrist or psychologist.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include psychological testing, if deemed warranted) should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be set forth, in detail.

Based on examination of the Veteran, and full consideration of the record, the examiner should identify and completely describe the nature, frequency and/or severity (as appropriate) of all current psychiatric symptomatology associated with the Veteran's depressive disorder, rendering specific findings with respect to the nature, frequency and/or severity (as appropriate) of each symptom.  The examiner should also provide an assessment of the impact of such symptoms on the Veteran's occupational and social functioning.

Also, based on the examination results, and review of the record, the examiner should indicate whether, at any point since October 25, 2010, the record reflects any change(s) in the severity of the Veteran's depressive disorder; and, if so, the approximate date(s) of any such change(s), and the severity of the disability on each date. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication) and legal authority (to include consideration of whether "staged rating" of the disability is appropriate).

7.  If the full benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).


